Citation Nr: 0006128	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for a bilateral foot 
disorder

2.  Entitlement to service connection for a circulatory 
disorder of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel




INTRODUCTION

The veteran had active naval service from August 1953 to 
February 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO).  

As the veteran had requested a personal hearing before a 
Board member at the RO and she had not been afforded same, 
the Board remanded the matter in February 1997, in part, to 
ensure compliance with due process concerns.  Pursuant to the 
Board's remand instructions, the RO contacted the veteran, 
who agreed to accept a VA medical examination in lieu of a 
hearing in July 1999.  

The Board notes that in February 2000 written argument, the 
veteran's national representative listed the issue on appeal 
as "[e]ntitlement to an increased rating for a right knee 
disability."  A careful review of the record indicates that 
the veteran is not service-connected for a knee disability, 
was never treated in service for a knee disability, nor has 
she ever raised such claim.  In the body of his written 
argument, the national representative addressed the merits of 
the veteran's claims of service connection for a bilateral 
foot disability, including a circulatory disorder.  
Consequently, it is clear that the aforementioned listing of 
the issue as entitlement to an increased rating for a right 
knee disability is merely a typographical error, not a new 
claim.  As he addressed the substance of the veteran's 
appeal, such error results in no harm to the veteran.  This 
conclusion is strengthened by the fact that her local 
representative also submitted written argument on the issues 
on appeal.


FINDINGS OF FACT

1.  A bilateral foot disorder clearly and unmistakably 
preexisted service and there is no competent medical evidence 
of an increase in severity of the pre-service disability 
during service.

2.  The record contains no competent medical evidence of a 
current circulatory disorder of the feet.  


CONCLUSION OF LAW

The claims of service connection for a bilateral foot 
disorder and a circulatory disorder of the feet are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Reports of naval entrance medical examinations conducted in 
July and August 1953 are negative for pertinent complaint or 
abnormality.  Clinical evaluation of the veteran's feet was 
normal and she denied foot trouble on attached Reports of 
Medical History.  

In-service medical records show that, on February 1955 
periodic medical examination, a clinical evaluation of her 
feet was again normal.  In May 1955, she was treated with 
antibiotics for paronychia on the right great toe.  At her 
January 1956 naval discharge medical examination, a clinical 
evaluation of her feet was normal.

In February 1993, the veteran filed a claim of service 
connection for a bilateral foot disorder, including a 
circulatory disorder of the feet.  In support of her claim, 
the RO obtained private treatment records dated from July 
1989 to September 1991.  These records show that in August 
1989, she underwent resection of a lipoma of the right foot; 
at that time, X-ray examination of the right foot was 
performed and revealed no fracture or other focal bony 
abnormality.  The following month, incision and drainage of 
the right foot was required due to a staphylococcus aureus 
infection.  In September 1991 she underwent excision of a 
lipoma on the lateral aspect of the left ankle.  

On April 1993 VA medical examination the veteran reported 
circulatory problems and bilateral bunion deformities 
symptomatic for the past year and a half.  She stated that 
she had had surgery to remove fatty tumors over the 
anterolateral aspects of both feet and ankles.  She stated 
that she had worn tight shoes in the past which "cut off her 
circulation" and caused her to faint.  On objective 
examination, the veteran was neurovascularly intact.  The 
assessments were no evidence of neurologic or circulatory 
problems in either foot, bilateral bunion deformity, and 
incidental cavus foot type.

At an August 1999 podiatry examination, the veteran reported 
symptomatic bunions since the 1980s, with surgical treatment, 
bilaterally, in 1993.  She indicated that she had no residual 
complaints whatsoever from the procedure.  She also reported 
pain about the dorsal aspect of both insteps, as well as an 
intermittent tingling sensation, dating from military service 
and aggravated by tight shoes.  On physical examination, a 
bilateral cavus foot deformity was noted, bilaterally.  There 
was correlating prominence of the tarsometatarsal 
articulation dorsally associated with this foot type.  The 
assessment included no evidence of circulatory pathology, 
cavus foot type, bilaterally, "which is a 
congenital/hereditary phenomenon", mild degenerative joint 
disease of the tarsometatarsal articulation of the left foot, 
impingement neurapraxia of the superficial peroneal nerve, 
secondary to high instep associated with cavus foot type, and 
satisfactory result after bilateral bunion surgery without 
evidence of degenerative joint disease.  

By December 1999 addendum, the podiatric examiner clarified 
that the veteran's cavus foot deformity was a 
congenital/hereditary abnormality which preexisted service.  
He stated that her remaining foot abnormalities were 
secondary to the congenital cavus foot type.  The examiner 
indicated that, although the veteran's condition may have 
been transiently aggravated in service as a result of wearing 
constrictive shoes, i.e., "she may have achieved a higher 
level of irritability for the superficial peroneal nerve with 
shoe wear constriction and developed some soreness and pain 
secondary to constrictive shoe wear", he indicated that the 
underlying deformity itself was not advanced in service.  He 
stated that taking the veteran's foot type into account, the 
effects of her three years of military service, which 
occurred more than 40 years ago, would be minimal regarding 
her overall pattern of complaint and clinical diagnosis 
compared to the actual nature of her deformity and the normal 
life progression of such deformity.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

Under the provisions of 38 U.S.C.A. § 1153 (West 1991) and 38 
C.F.R. § 3.306 (1999), a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded. 38 
U.S.C.A. § 5107(a).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

The veteran contends that she developed a bilateral foot 
disorder as a result of wearing shoes that were not "deep 
enough" in service.  She states that she has an extremely 
high instep; thus, shoes that fit over the top of her foot 
cut off her circulation, causing her to faint.  She indicates 
that she fainted twice in service, around August or September 
1953, due to wearing ill-fitting shoes.  She claims that she 
was taken to the infirmary and advised not to wear oxford-
type shoes.  

After careful consideration the veteran's contentions, as 
well as the evidence compiled by and on her behalf, the Board 
determines that the claims of service connection for a 
bilateral foot disorder and a circulatory disorder of the 
feet are not well-grounded under 38 U.S.C.A. § 5107(a).  

With respect to the issue of service connection for a 
bilateral foot disorder, as set forth above, the law presumes 
a veteran to be in sound condition when enrolled for service 
except as to defects, infirmities, or disorders noted at the 
time of enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  A disorder may be shown to have preexisted service 
if it is noted at entrance into service or where clear and 
unmistakable evidence rebuts the legal presumption of sound 
condition at entrance for disorders not noted at entrance.

In this case, the veteran's naval entrance medical 
examination report is negative for the presence of pertinent 
clinical abnormality, including of the feet.  In view of the 
foregoing, the Board concedes that a presumption of a sound 
condition at service entrance initially attaches in this 
case.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 
C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
bilateral foot disorder existed prior to service.  The Court 
has described this burden as "a formidable one," Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993), and has held that in 
determining whether there is clear and unmistakable evidence 
that the disorder existed prior to service, the Board must 
conduct an impartial and thorough review of all the evidence 
of record.  Crowe, 7 Vet. App at 245-6.  

In regard to the breadth of the required inquiry in 
determining whether the presumption of soundness has been 
rebutted, the Federal Circuit has recently emphasized that 
38 C.F.R. § 3.304(b)(2) provides that the finder of fact 
should consider all medically accepted evidence bearing on 
whether the service member was suffering from the disease or 
injury in question prior to induction and should give weight 
to particular evidence based on accepted medical standards 
and medical knowledge regarding the known characteristics of 
particular diseases.  In particular, the regulation permits 
the finder of fact to consider records made "prior to, 
during or subsequent to service" concerning the inception of 
the disease.  Harris v. West, No. 99-7057 (U.S. Vet. App. 
Feb. 17, 2000).

As rebuttal to the presumption of soundness, the Board notes 
that the record contains an unequivocal opinion from a VA 
podiatrist to the effect that the veteran's cavus foot 
deformity, the cause of all of her current foot 
abnormalities, was a congenital deformity which clearly 
preexisted her period of military service.  The Board 
considers the evidence set forth above to be persuasive and 
strong, sufficient to meet the standards of clear and 
unmistakable evidence of the existence of a pre-service 
disorder.  38 C.F.R. § 3.304.  As such, the Board must 
conclude that the veteran's bilateral foot disorder 
preexisted her period of active service, and that, therefore, 
the presumption of a sound condition is rebutted in this 
case.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Next, the question becomes whether the preexisting disorder 
was aggravated in service.  Upon review of the evidence of 
record, the Board concludes that the evidentiary record does 
not show that the veteran's bilateral foot condition was 
aggravated by service beyond the natural progression of the 
disease.  First, the Board notes that the service medical 
records themselves are negative for treatment of a foot 
condition, other than a paronychia on the right great toe in 
May 1955.  Here, the Board notes that the veteran claims that 
she fainted twice in 1953, secondary to her circulation being 
cut off by ill fitting shoes.  Records documenting these 
incidents (if existing) are not of record, despite repeated 
attempts by the RO to locate additional service medical 
records.  Even assuming that such incidents occurred, 
however, the Board notes that the remaining service medical 
records, including the January 1956 naval separation medical 
examination report, are negative for pertinent abnormalities.

Moreover, after reviewing her history, a VA examiner 
concluded in 1999 that any symptoms exhibited by the veteran 
in service were temporary flare-ups and the underlying 
pathology was not aggravated in service.  In that regard, the 
Board notes that the post-service evidence does not suggest 
in-service aggravation of a foot disorder since there is no 
indication that professional medical care was required for a 
bilateral foot disorder for many years after the veteran's 
separation from service.

As noted, once an injury or disease is shown to have pre-
existed service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  However, where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record, aggravation may not be conceded.  Id.

In this case, the competent evidence of record does not show 
that the veteran's preexisting bilateral foot disorder 
underwent any increase during service or was more than 
temporarily symptomatic.  Thus, there is no competent 
evidence showing any permanent increase in severity of the 
veteran's preexisting bilateral foot disorder during service.  
The Board has considered her contentions regarding fainting 
in service.  However, the fact that she exhibited symptoms in 
service, in and of itself, is not sufficient to show that 
that the underlying condition, as contrasted to the symptoms, 
worsened.  Hunt, 1 Vet. App. at 296.  As such, aggravation 
may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (the 
presumption of aggravation created by 38 C.F.R. § 3.306 
applies only if there is an increase in severity during 
service).

In reaching this decision, the Board has considered the 
veteran's statements that her current disability is due to 
her period of service.  She is competent to provide testimony 
as to her in-service symptomatology, or other matters within 
her personal observation.  Layno, 6 Vet. App. at 470.  
However, as she is not a medical professional, she is not 
competent to state that the underlying pathology of her 
bilateral foot disorder increased in severity.

Additionally, while the post-service medical evidence shows 
that the veteran currently has a bilateral foot disorder, 
none of this evidence suggests any link between any increase 
in severity of the veteran's bilateral foot disorder and her 
period of active service.  Hunt, 1 Vet. App. at 296.

In view of the foregoing, the Board must conclude that the 
veteran's claim of service connection for a bilateral foot 
disorder is not well grounded.  Simply put, there is no 
evidence of record to show that the veteran's pre-existing 
bilateral foot disorder was aggravated in service or of a 
nexus between her current disability and her active service.  
Therefore, the veteran's claim of service connection for a 
bilateral foot disorder must be denied.  38 U.S.C.A. § 
5107(a).

Regarding the claim of service connection for a circulatory 
disorder of the feet, the Board notes that the record 
contains no competent medical evidence of a current diagnosis 
of a circulatory disorder of the feet.  On VA medical 
examination in April 1993, the examiner indicated that he 
could find no evidence of a neurologic or circulatory problem 
of the feet.  Likewise, on most recent VA medical examination 
in August 1999, the examiner indicated that there was no 
evidence of current circulatory pathology of the feet.

As set forth above, a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
without exception, the medical evidence has failed to 
document the existence of a current circulatory disorder of 
the feet.  Therefore, in the absence of competent medical 
evidence presently demonstrating a current disability, the 
Board must conclude that the claim of service connection for 
circulatory disorder of the feet is not well grounded and 
must be denied.  38 U.S.C.A. § 5107.

ORDER

Service connection for a bilateral foot disorder and a 
circulatory disorder of the feet is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

